Case 2:21-cv-05254-JAK-DFM Document 6 Filed 09/07/21 Page lof1 Page ID #:59

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 21-05254-JAK (DFM) Date: September 7, 2021

 

Title Immanuel Jose Mesa v. United States of America

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

Nancy Boehme Not Present
Deputy Clerk Court Reporter
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present

 

Proceedings: (IN CHAMBERS) Order to Show Cause re Current Address

On June 25, 2021, Petitioner filed a Petition for Writ of Habeas Corpus by a Person
In Federal Custody pursuant to 28 U.S.C. § 2241. See Dkt. 1. On July 28, the Court issued
an Order to Show Cause why the Petition should not be dismissed as improperly brought
under § 2241 rather than § 2255. See Dkt. 4. The OSC was returned to the Court as
undeliverable. See Dkt. 5.

Local Rule 41-6 requires that a party proceeding pro se “must keep the Court and all
other parties informed of the party’s current address as well as any telephone number and
email address.” Failure to do so can result in dismissal: “If a Court order or other mail
served on a pro se plaintiff at his address of record is returned by the Postal Service as
undeliverable and the pro se party has not filed a notice of change of address within 14 days
of the service date of the order or other Court document, the Court may dismiss the action
with or without prejudice for failure to prosecute.”

Accordingly, Plaintiff is ordered to provide a current address to the Court within
fourteen (14) days of this order. Failure to do so will result in dismissal for failure to
prosecute. Once Plaintiff has done so, he will be afforded an additional seven (7) days to
respond to the July 28 OSC.

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1

 
